The facts are stated in the opinion.
Appellant was the treasurer of Eureka county during the times mentioned in the complaint, and as such officer collected revenue of the state payable in his county. He failed to pay over the amount collected to the treasurer of the state within the time required by law. This action was accordingly brought to enforce payment of the sum of seven thousand nine hundred and eleven dollars and seventy-nine cents, that being the amount he had received for the state, together with a penalty of twenty-five per cent, upon this sum, amounting to the further sum of one thousand nine hundred and seventy-seven dollars and ninety-four cents, and for interest and costs. The principal sum was paid before the trial of the action. Judgment was rendered for the amount of the penalty. The only question made is upon the correctness of this ruling.
The provisions of law relating to the penalty are contained in an act of the legislature approved February 24, 1866, entitled "An act defining the duties of state controller." (Gen. Stat. 1807-1831.) This statute at its eighth and ninth sections, inter alia, requires the controller to state an account against any officer who has received moneys belonging to the state, and failed to make a settlement thereof within the time prescribed by law, adding thereto twenty-five per cent, as damages; and if such officer fail to settle, the controller shall direct the attorney general to institute an action at law for the recovery of the amount of the account. Appellant contends that so much of the statute as attempts to impose a penalty conflicts with section 17 of article 4 of the constitution, which provides: "Each law enacted by the legislature shall embrace but one subject; and matter properly connected therewith, which subject shall be briefly expressed in the title." The question is, does an act entitled "An act defining the duties of state controller" express, by its title, the subject of the imposition of a penalty against other officers for delinquencies in making settlements? Judge Cooley, in his "Treatise on Constitutional Limitations," discusses the subject of the evils intended to be remedied by similar constitutional provisions, and summarizes as follows: "It may, therefore, be assumed as settled, that the purpose of these provisions was — First, *Page 319 
to prevent hodge-podge or `log-rolling' legislation; second, to prevent surprise or fraud upon the legislature by means of provisions in bills of which the titles gave no intimation, and which might, therefore, be overlooked and carelessly and unintentionally adopted; and, third, to fairly apprise the people through such publication of legislative proceedings as is usually made, of the subjects of legislation that are being considered, in order that they may have opportunity of being heard thereon, by petition or otherwise, if they shall so desire." (Const. Lim., 4th Ed. 175.) The purpose of a title is to give notice of the subject of the law. The title of the act in question sufficiently expresses its subject, so far as it relates to the duties of the state controller, but it gives no intimation of an intention to impose a penalty or damages upon officers delinquent in their settlements. In this latter respect the act is obnoxious to the objection mentioned by Judge Cooley of misleading the legislature and the people by failing to express in its title the subject contained in the body of the bill. This is the character of legislation against which the constitutional provision is directed. Again, the act contains two subjects —First, that of the duties of state controller; and, second, the imposition of a penalty against other officers. In this respect it disregards the requirement that "each law shall embrace but one subject." For these reasons we are of opinion that the law in question is unconstitutional in so far as it undertakes to impose a penalty against the appellant. Judgment reversed, and cause remanded.